     Case 2:20-cv-00831-TLN-EFB Document 18 Filed 08/03/20 Page 1 of 3
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    MIA ROSE MITCHELL,                                No. 2:20-cv-0831-TLN-EFB P
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
16    REHABILITATION, et al.,
17                        Defendants.
18

19          Plaintiff is a state prisoner proceeding through counsel in an action brought under 42

20   U.S.C. § 1983. The court has determined that this case will benefit from a settlement conference.

21   Therefore, this case will be referred to referred to Magistrate Judge Carolyn K. Delaney to

22   conduct a settlement conference on October 19, 2020 at 9:30 a.m. The settlement conference will

23   be conducted by remote means, to be determined at a later date and time. The court will issue the

24   necessary writ in due course.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Carolyn K.

27                Delaney on October 19, 2020 at 9:30 a.m. The settlement conference will be

28                conducted by remote means, to be determined at a later date and time.

                                                       1
     Case 2:20-cv-00831-TLN-EFB Document 18 Filed 08/03/20 Page 2 of 3
1

2            2. Parties are instructed to have a principal with full settlement authority present at the
3                 Settlement Conference or to be fully authorized to settle the matter on any terms. The
4                 individual with full authority to settle must also have “unfettered discretion and
5                 authority” to change the settlement position of the party, if appropriate. The purpose
6                 behind requiring the attendance of a person with full settlement authority is that the
7                 parties’ view of the case may be altered during the face to face conference. An
8                 authorization to settle for a limited dollar amount or sum certain can be found not to
9                 comply with the requirement of full authority to settle1.
10           3. Parties are directed to submit confidential settlement statements no later than October
11                12, 2020 to ckdorders@caed.uscourts.gov. Parties are also directed to file a “Notice
12                of Submission of Confidential Settlement Statement” (See L.R. 270(d)).
13

14                Settlement statements should not be filed with the Clerk of the Court nor served on
15                any other party. Settlement statements shall be clearly marked “confidential” with
16                the date and time of the settlement conference indicated prominently thereon.
17

18                The confidential settlement statement shall be no longer than five pages in length,
19                typed or neatly printed, and include the following:
20

21

22
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                2
     Case 2:20-cv-00831-TLN-EFB Document 18 Filed 08/03/20 Page 3 of 3
1

2             a. A brief statement of the facts of the case.
3             b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
4                 which the claims are founded; a forthright evaluation of the parties’ likelihood of
5                 prevailing on the claims and defenses; and a description of the major issues in
6                 dispute.
7             c. A summary of the proceedings to date.
8             d. An estimate of the cost and time to be expended for further discovery, pretrial, and
9                 trial.
10            e. The relief sought.
11            f. The party’s position on settlement, including present demands and offers and a
12                history of past settlement discussions, offers, and demands.
13            g. A brief statement of each party’s expectations and goals for the settlement
14                conference, including how much a party is willing to accept and/or willing to pay.
15            h. If the parties intend to discuss the joint settlement of any other actions or claims
16                not in this suit, give a brief description of each action or claim as set forth above,
17                including case number(s) if applicable.
18         4. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office
19            at Mule Creek State Prison, via facsimile at (209) 274-5018.
20   DATED: August 3, 2020.
21

22

23

24

25

26

27

28

                                                      3
